DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims 
Claims 21-22, 26, 28-32 and 34-39 are currently pending.  Claims 1-20, 23-25, 27 and 33 are canceled.  Claim 21 is amended.   
Applicants have disqualified the prior art reference Cassin as prior art under 35 U.S.C. 103(c), so this action is made Non-Final as a result.

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn

Claim Rejections - 35 USC § 103


New Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 21, 26, 28-32 and 34-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa et al EP 1 481659A1 (Shiseido Co Ltd. [JP]) (12/1/2004) (IDS 9/22/2020) in view of Dow Corning VM-2270 Aerogel Fine Particles (published April 1, 2009), Kuroda et al. US 2004/0202627 (10/14/2004) (IDS 9/22/2020) and Kani et al. US 2006/0293431 (12/28/2006) (IDS 9/22/2020).       
Ogawa et al (Ogawa) discloses cosmetic compositions for correcting skin surface unevenness, such as prominence of pores and imperfections of the skin with durability in the finished make-up. (See [0002-3], [0010]).  Ogawa teaches a method of correcting skin unevenness which comprises applying a layer of its cosmetic composition to skin. (See [0097]).  Cosmetics were applied to the facial skin of 20 female panelists to evaluate the finish and feeling of touch at the time of application as well as appearance of the skin (including colorations and imperfections) after application. (See [0097]).  This reads on a cosmetic process for decreasing the visibility of skin imperfections comprising a step of applying the cosmetic composition to skin as called for in instant claim 21.  Application to facial skin is called for in instant claim 38.  
In order to correct skin unevenness, Ogawa uses composites obtained of substrate particles such as interference titaned mica and composite particles obtained of substrate particles such as interference titaned mica and composite particles with 
Example 39 discloses a water in oil emulsion cream foundation (which is a make-up base as called for in instant claim 37) comprising 6% of a red interference composite powder, water and dimethylpolysiloxane.  This is an emulsion as called for in instant claim 34, the composition is a liquid as called for in instant claim 21 and an additional component of water as called for in instant claim 36.  Barium sulfate is present in an amount of 5% in the composition. (See [0105] in Table 4).  Ogawa teaches a make up base over which the make-up product of powder could be applied as called for in instant claim 39.    
Spherical silica is a filler with high oil uptake according to the present application as called for in claim 21. (See page 8, lines 30-45 of specification and claim 8). The composition also comprises 3% siliconized yellow iron oxide and 0.1% siliconized black iron oxide.   Additionally, Table 14 (page 24) discloses a water in oil type beauty lotion comprising 2% of mica composite powder (see [90]), 0.2% of silicone resin, 5% of talc, 5% of spherical PMMA resin powder, water and dimethicone.  Water is a physiologically acceptable medium as called for in instant claim 21.  Yellow iron oxide is a pigment or dyestuff as called for in instant claim 22 and it is present in an amount of 2% which falls within the from 0 to 5% called for in instant claim 22.  
Talc is known in the art to absorb approximately 35-40% of its weight in oil. PMMA sphere have an oil absorption of 1.55 ml/g (see instant specification, page 9, lines 1-10).  Example 71 discloses a face powder comprising 4% red interference 
Ogawa does not teach a hydrophobic silica aerogel particles that are surface modified by at least one trimethylsilyl group or boron nitride.  Ogawa also not teach a non-emulsifying silicone elastomer particle.  These deficiencies are made up for with the teachings of Dow Corning, Kurada et al, and Kari et al.     
The Dow Corning document expressly defines VM-2270 (INCI name: silica silylate), as being aerogel fine particles having a bulk density of 40-100 kg/m3 (or 0.04-0.1 g/cm ); an average particle size ranging from 5-15 microns and a surface area (per unit mass) ranging from 600-800 m/g.  Thus Dow Corning teaches a silica silylate aerogel (silica is called for in instant claim 28) which is a hydrophobic silica aerogel particle that is surface modified by a trimethylsilyl group as called for in instant claim 32.  600-800 m2/g overlaps with the from 500 to 1500 m2/g called for in claim 29 and an average particle size ranging from 5-15 microns overlaps with the from 1 to 1500 microns called for in instant claim 29.  
Dow Corning teaches VM-2270 to be used in personal care products as a thickening agent for organic oils and silicone fluids and is capable of absorbing non-polar and polar oils and has the benefits of superior oil and sebum absorption, highly efficient viscosity enhancement of oil phase and fragrance retention (Pg. 1).  Table 2 of 
The particles have an oil absorption capacity of 5 to 18 ml/g which is greater than about 1 ml/g called for in claim 21 and the same as that called for in claim 30. (See instant specification , lines 38-40 of page 8). 
Kuroda et al. (Kuroda) teaches a cosmetic composition with a powder silicon elastomer as called for in claim 26. (See [0059]).  Kuroda also teaches that its cosmetic composition can contain boron nitride as called for in claim 21. (See [0073]).  Kuroda  teaches that its compositions have wrinkle smoothing optical effect and skin improving optical effect and attributes much but not all of this to the powder silicone elastomer. (See Abstract and [0059]).  Boron nitride is taught to be a good pigment for a cosmetic with wrinkle smoothing optical effect. (See [0073]).  Boron nitride is taught in amounts of about 0.3 to 15% which overlaps with the from about 2% to about 5% as called for in instant claim 21.  (See [0073-74]).  While Kuroda does not teach the size of the boron nitride particle it does teach that the silicone elastomer particle is 1 to 15 micrometers in size and this would be a good size for the boron nitride particle as well. (See [0059]).    
With respect to the refractive index in claim 21, the boron nitride particles are the same as the claimed composition.  Because the prior art composition contains the same ingredients (boron nitride) with the same chemical structure, the boron nitride particles would reasonably be expected to have the same properties, including the same refractive index.   

It would have been prima facie obvious to one or ordinary skill in the art making the composition of Ogawa to add 0.5 to 1% hydrophobized silica aerogel particles (VM-2270) in order to provide the oil absorption capacity taught by Dow Corning. 
It would have been prima facie obvious to one or ordinary skill in the art making the composition of Ogawa to add about 0.5 to about 15% boron nitride and powder silicon elastomer to provide a wrinkle smoothing and skin improving optical effect as taught by Kuroda.  
It would have been prima facie obvious to one or ordinary skill in the art making the composition of Ogawa to add from about 0.2 to about 10 wt% non-emulsifying silicone elastomer particle as taught by Kani to provide sufficient coverage of skin while also being non-drying, comfortable and having good comfort, coverage and good skip on the skin with minimal skin tightness after application as taught by Kani.    


Response to Arguments
The arguments provided on January 7, 2021 have been considered and are found to be somewhat persuasive for the reasons provided herein.  
Applicants assert that Cassin is disqualified as prior art because it only qualifies as prior art under 35 USC 102(e) and Cassin and the present application were both under an obligation of assignment to L’Oreal and were commonly owned by L’Oreal at the time the present application was filed.  Therefore Cassin is excluded as prior art under pre-AIA  35 USC §103(c)(1).  
The Office cannot rely on Cassin and none of the remaining cited references disclose a filler having oil absorption capacity greater than or equal to about 1 mL/g.  Therefore, not all of the claim elements are disclosed as required for a prima facie case of obviousness.
Additionally, claim 21 has been amended to require a liquid cosmetic composition comprising a boron nitride type filler and to further limit the concentrations.  While Kani teaches liquid composition, it does not teach how compositions such as Ogawa’s may be made into liquid compositions while also including Kuroda’s powdered silicone elastomers.  Thus there is no motivation to formulate the compositions as liquid compositions.  
Applicants also assert that Kuroda would not have motivated an artisan to add boron nitride to Ogawa’s composition to provide a wrinkle improving optical effect because Kuroda teaches boron nitride as a lubricant and a coloring material, while expressing no preference for boron nitride.  To select boron nitride would have been to use improper hindsight.  


Applicants’ arguments regarding the unavailability of Cassin as prior art are found to be persuasive and the rejections are withdrawn above. 
The remainder of Applicants’ arguments are not found to be persuasive.  Applicants arguments regarding a liquid are not found to be persuasive.  Ogawa teaches a liquid composition and even exemplifies it.  In Ogawa Example 39 discloses a water in oil emulsion cream foundation (which is a make-up base as called for in instant claim 37) comprising 6% of a red interference composite powder, water and dimethylpolysiloxane.  This is an emulsion as called for in instant claim 34, the composition is a liquid as called for in instant claim 35 and an additional component of water as called for in instant claim 36. 
Applicants’ arguments regarding Kani failing to motivate the formulation of liquid compositions are also not found to be persuasive.  Kani specifically motivates the formulation of a liquid composition because it teaches that not only can a liquid composition containing a silicone elastomer provide sufficient coverage of skin because it is sufficiently viscous and thick while also being non-drying, comfortable and having good comfort, coverage and good skip on the skin such that there is no tightness after the cosmetic composition has been applied.  The advantages of excellent user feel and also good coverage would have been powerfully motivating to a skilled artisan 
Applicants’ arguments regarding Kuroda not motivating the selection of boron nitride are also not found to be persuasive.  Boron nitride does not need to be exemplified when it is shown to be used as a colorant and a lubricant.  Not every component can be exemplified in a piece of prior art, but boron nitride’s versatility as a colorant and lubricant is taught and a skilled artisan (who is a skilled formulator) will be familiar with its capabilities and properties. Just because a component is not exemplified does not mean that it is hindsight to select it. 
Applicants argument that a skilled artisan would not have found it obvious to pick and choose elements from the cited document to arrive at the claimed invention without using the claims as a guide, an argument that hindsight has been used in crafting the rejection is found to be unpersuasive.  Applicants’ assertion that the Examiner is using impermissible hindsight is not found to be persuasive because the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Additionally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Ogawa expressly teaches that its compositions correct skin surface unevenness, such as prominence of pores and imperfections of the skin with durability in the finished make-up, so it teaches lasting effect too. (See [0002-3], [0010]).  Ogawa further teaches that it uses composites obtained of substrate particles such as interference titaned mica and composite particles obtained of substrate particles such as interference titaned mica and composite particles with good diffuse reflection that correct skin unevenness and obscure pores and brighten skin. (See [0009]). 
Kuroda teaches that its composition has a wrinkle smoothing optical effect and skin improving optical effect. (See Abstract and [0059]).  With respect to Applicants assertion of synergy, it would not be unexpected to have a cumulative effect of properties when combining components into a composition.  Since the results are taught by multiple references, they cannot be said to be unexpected.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619